UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
Safani Gallery, Inc.,                                     :
                                                          :
                                         Plaintiffs,      :
                                                          :         19-CV-10507 (VSB)
                      - against -                         :
                                                          :        OPINION & ORDER
The Italian Republic,                                     :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

Appearances:

David I. Schoen
Montgomery, Alabama
Counsel for Plaintiff Safani Gallery, Inc.

Leila A. Amineddoleh
Polina Ivko
Amineddoleh & Associates LLC
New York, New York
Counsel for Defendant the Italian Republic


VERNON S. BRODERICK, United States District Judge:

        Plaintiff Safani Gallery, Inc. (“Safani” or “Plaintiff”) brings this action against the Italian

Republic (“Italy” or “Defendant”). Plaintiff alleges that Italy caused the non-party Manhattan

District Attorney’s Office (“Manhattan DA” or “DA”) to take from Plaintiff, pursuant to law

enforcement process, a historical artifact that Plaintiff alleges is rightfully its property. Plaintiff

asserts claims for conversion, replevin, unjust enrichment, and declaratory judgment.

        Before me is Italy’s motion to dismiss the action for lack of subject matter jurisdiction

pursuant to the Foreign Sovereign Immunities Act of 1976 (“FSIA”). Because I find that the

FSIA does deprive the Court of subject matter jurisdiction, the motion to dismiss is GRANTED.
                 Background 1

        Safani Gallery is a New York corporation in the business of acquiring and selling

historical artifacts. (Am. Compl. ¶ 4.) Safani Gallery purchased a marble sculpture head that the

parties refer to as the “Head of Alexander,” or the “Head,” in 2017, for around $152,625. (Id. ¶

8). Plaintiff took various steps to “investigate[] the Head[’s] . . . provenance,” (id. ¶¶ 11–18),

and came to believe that the Head was neither stolen property nor otherwise subject to another’s

claim of rightful ownership, (see id. ¶¶ 20–21).

        In February 2018, an employee of an Italian government agency called the Ministry of

Cultural Heritage and Activities (“Ministry”) contacted the Manhattan DA and reported that

Safani Gallery was advertising its possession of what the Ministry employee said was a stolen

object: The Head of Alexander. (Id. ¶ 23.) 2 The Italian government’s employee told the DA’s

office that the Head was “a stolen object, rightfully owned” by Italy. (Id.).

        In response to the Ministry employee’s reporting, “[o]n the same day that it received the

claim,” the DA “obtained a warrant for the seizure of the Head,” and seized it from Safani

Gallery. (Id. ¶ 24.) Plaintiff alleges that the Manhattan DA then employed what Plaintiff

characterizes as a procedurally-improper “summary process in a New York State court” designed

to “return stolen property to [its] undisputed owner,” rather than for situations where ownership

is contested. (Id. ¶ 26.) In doing so, Plaintiff claims, the DA was “acting on behalf of” Italy.

(Id. ¶ 28; see also id. ¶ 44 (averring that the DA worked at Italy’s “behest, . . . together with the



1
 The following factual summary is drawn from the allegations of the Amended Complaint (“Am. Compl.”), which I
assume to be true for purposes of this motion. See Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir.
2007). However, my references to these allegations should not be construed as a finding as to their veracity, and I
make no such findings.
2
  Defendant provides its own account of how an employee at an Italian museum came to recognize the Head as
stolen, (see Doc. 23 at 10–11), but I have no need to reconcile Plaintiff and Defendant’s competing accounts to
reach resolution here.

                                                              2
Homeland Security Department, and without any sufficient independent investigation into

whether the Head of Alexander actually was stolen property.”).)

       According to the record from the New York State court, on November 13, 2019, Plaintiff

and the DA appeared in New York State court to address the Head’s ownership. (Doc. 23-2 at

2.) The New York State court ruled that it was not best suited to determine the rightful owner of

the Head and, seemingly in light of the fact that Plaintiff had already filed this action, (see id. at

4:24–6:4), ordered the DA “to retain control of the property . . . until ownership is determined by

the Southern District of New York,” (id. at 52:18–23.).

               Procedural History

       Plaintiff filed this action against Italy on November 12, 2019. (Doc. 1.) Italy moved to

dismiss on June 22, 2020. (Docs. 13–15.) After seeking and obtaining an extension to file an

amended complaint, (Docs. 17, 18), Plaintiff amended its complaint on July 22, 2020, (Doc. 20).

Italy moved to dismiss for lack of subject matter jurisdiction, pursuant to the FSIA, on August

19, 2020. (Doc. 22.) Plaintiff filed its opposition brief on September 17, 2020 (Doc. 29), and

Italy filed its reply on October 3, 2020, (Doc. 34). Shortly after briefing was filed, on October

15, 2020, Plaintiff moved to add the Ministry as a defendant in this action. (Doc. 36.)

               Legal Standards

               A. Rule 12(b)(1)

       “Determining the existence of subject matter jurisdiction is a threshold inquiry[,] and a

claim is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1) when the

district court lacks the statutory or constitutional power to adjudicate it.” Morrison v. Nat’l

Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (internal quotation marks omitted), aff’d, 561

U.S. 247 (2010); United States v. Bond, 762 F.3d 255, 263 (2d Cir. 2014) (describing subject



                                                       3
matter jurisdiction as the “threshold question”) (internal quotation marks omitted). While a

district court resolving a motion to dismiss under Rule 12(b)(1) “must take all uncontroverted

facts in the complaint . . . as true, and draw all reasonable inferences in favor of the party

asserting jurisdiction,” “where jurisdictional facts are placed in dispute, the court has the power

and obligation to decide issues of fact by reference to evidence outside the pleadings, such as

affidavits,” in which case “the party asserting subject matter jurisdiction has the burden of

proving by a preponderance of the evidence that it exists.” Tandon v. Captain’s Cove Marina of

Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014) (alteration, internal quotation marks, and

citation omitted). “A district court retains considerable latitude in devising the procedures it will

follow to ferret out the facts pertinent to jurisdiction.” APWU v. Potter, 343 F.3d 619, 627 (2d

Cir. 2003) (internal quotation marks omitted).

               B. FSIA

       “In a motion to dismiss on FSIA grounds, the movant must first make a prima

facie showing that it is a ‘foreign state’ under the Act.” Freund v. Republic of Fr., 592 F. Supp.

2d 540, 552 (S.D.N.Y. 2008). “Once the movant makes that showing, the opposing party ‘has

the burden of going forward with evidence showing that, under exceptions to the FSIA,

immunity should not be granted[.]’” Id. (quoting Cabiri v. Gov’t of the Republic of Ghana, 165

F.3d 193, 196 (2d Cir. 1999)). “Where the plaintiff satisfies its burden that an FSIA exception

applies, the foreign sovereign then bears the ultimate burden of persuasion that the FSIA

exception does not apply.” Petersen Energía Inversora S.A.U. v. Argentine Republic & YPF

S.A., 895 F.3d 194, 204 (2d. Cir. 2018) (internal quotation marks omitted).




                                                      4
                Discussion

         Italy argues that it is immune from suit under the FSIA, which “provides the sole basis

for obtaining jurisdiction over a foreign state in the courts of this country.” Saudi Arabia v.

Nelson, 507 U.S. 349, 355 (1993) (quoting Argentine Republic v. Amerada Hess Shipping Corp.,

488 U.S. 428, 443 (1989)). Under the FSIA, “a foreign state, including its agencies and

instrumentalities, is presumptively immune from suit in U.S. courts unless a specific FSIA

exception to such immunity applies.” Transatlantic Shiffahrtskontor GmbH v. Shanghai Foreign

Trade Corp., 204 F.3d 384, 388 (2d Cir. 2000); see also 28 U.S.C. § 1604. The parties agree that

Italy is a foreign state and thus that jurisdiction over it can be obtained only in accordance with

the requirements of the FSIA.

         Plaintiff argues three of the FSIA’s exceptions apply to allow Italy to be sued in this

Court: (i) the waiver exception, id. § 1605(a)(1); (ii) the expropriation exception, id.

§ 1605(a)(3); and (iii) the tortious activity exception, § 1605(a)(5). (See Doc. 29 at 13, 14, 23.)

Italy argues none of these exceptions apply. I analyze the applicability of these three exceptions

below.

                A. FSIA Waiver Exception

         As Italy correctly points out, immunity is not waived unless it is “clear and

unambiguous.” NML Capital, Ltd. v. Banco Cent. de la República Arg., 652 F.3d 172, 195 (2d

Cir. 2011). “[T]he implied waiver provision of Section 1605(a)(1) must be construed narrowly.”

Drexel Burnham Lambert Grp. Inc. v. Comm. of Receivers for Galadari, 12 F.3d 317, 325 (2d

Cir. 1993) (enumerating examples of implied waiver including “where a foreign state has agreed

to arbitration . . . or where a foreign state has agreed that the law of a particular country should

govern a contract,” or “where a foreign state has filed a responsive pleading in an action without



                                                      5
raising the defense of sovereign immunity.” (emphasis omitted) (quoting H.R. Rep. No. 1487,

94th Cong., 2d Sess. 18, reprinted in 1976 U.S. Code Cong. & Admin. News 6604, 6617)).

       Safani Gallery does not argue that there was any explicit waiver. Rather, it argues that

Italy implicitly waived immunity by (1) “mak[ing] the affirmative decision here to contact a U.S.

state prosecutor and [sic] ‘demand’ that his office seize and ‘return’ to Italy the Head of

Alexander,” and, (2) by participating in the “state court proceedings” pertaining to the Head.

(Doc. 29 at 22.) These arguments are not persuasive. First, Safani Gallery nowhere explains

why contacting the DA’s office would waive immunity. Cf., e.g., Khochinsky v. Republic of

Pol., No. 18-cv-1532 (DLF), 2019 WL 5789740, *4–5 (D.D.C. Nov. 6, 2019) (holding no

implied waiver where Poland attempted to extradite plaintiff); see also 14A Arthur R. Miller,

Federal Practice and Procedure § 3662.3 n.17 (4th ed.) (listing cases rejecting waiver). Second,

Safani Gallery does not allege that Italy appeared in any New York State proceeding at all such

that it could have waived immunity by failing to raise the defense. (See Doc. 23-2 at 2

(recording appearances at the relevant state court proceeding from only the DA and Safani

Gallery).) In other words, no one from the Italian government filed a notice of appearance in the

New York State proceeding. Third, even if Italy had participated in a state court proceeding,

Safani Gallery provides no authority or argument as to why an appearance in a separate

proceeding would constitute a waiver of immunity before this Court. Cf. Shapiro v. Republic of

Bol., 930 F.2d 1013, 1017 (2d Cir. 1991) (rejecting argument that “a suit by a foreign sovereign

in a United States court with respect to a particular matter constitutes a waiver of immunity from

jurisdiction as to associated claims.”).

       Accordingly, the waiver exception to the FSIA is not satisfied.

               B. FSIA Expropriation Exception



                                                     6
       “[I]n order to establish jurisdiction pursuant to the FSIA expropriation exception, a

plaintiff must show that: (1) rights in property are in issue; (2) that the property was ‘taken’; (3)

that the taking was in violation of international law; and (4) that one of the two nexus

requirements is satisfied.” Zappia Middle E. Const. Co. v. Emirate of Abu Dhabi, 215 F.3d 247,

251 (2d Cir. 2000) (citing 28 U.S.C. § 1605(a)(3)). The necessary nexus requirements can be

satisfied if plaintiff makes a showing “either that [1] ‘such property is present in the United

States in connection with a commercial activity carried on in the United States by the foreign

state,’ or [2] ‘such property is owned or operated by an agency or instrumentality of the foreign

state and that agency or instrumentality is engaged in a commercial activity.” Rukoro v. Fed.

Republic of Ger., 976 F.3d 218, 224 (2d Cir. 2020) (quoting Zappia Middle E Const. Co., 215

F.3d at 251). The parties agree that this case involves a property dispute.

       As to whether property has been taken, Italy argues it was not because no facts

“indicat[e] that Italy controls the Head,” since it “was the DA who seized it.” (Doc. 23 at 15.)

Defendant counters that there in fact has been a taking because the DA “seiz[ed] the Head of

Alexander . . . on Italy’s demand.” (Doc. 29 at 24.) Therefore, my disposition, at least in part,

turns on whether the DA acted as Italy’s agent, or whether it is merely a non-party that acted on

its own accord.

        “Agency is the fiduciary relation which results from the manifestation of consent by one

person to another that the other shall act on his behalf and subject to his control, and consent by

the other so to act.” Merrill Lynch Inv. Managers v. Optibase, Ltd., 337 F.3d 125, 130 (2d Cir.

2003) (internal quotation marks omitted); Faith Assembly v. Titledge of N.Y. Abstract, LLC, 106

A.D.3d 47, 58 (2d Dep’t 2013). “Essential to the agency relationship is the notion that the agent

acts subject to the principal's direction and control.” Lumbermens Mut. Cas. Co. v. Franey Muha



                                                      7
Alliant Ins. Servs., 388 F. Supp. 2d 292, 301 (S.D.N.Y. 2005); see Maurillo v. Park Slope U-

Haul, 194 A.D.2d 142, 146 (2d Dep’t 1993) (“The agent is a party who acts on behalf of the

principal with the latter's express, implied, or apparent authority.”).

         Here, I find that Plaintiff has failed to allege facts to support any inference that the DA

acted subject to Italy’s direction and control. The well-pleaded facts in the Amended Complaint

describe the Manhattan DA as having received a call from an employee of the Ministry who

reported that the Head “was a stolen object[] rightfully owned . . . by” an arm of the Italian

government. (Am. Compl. ¶ 23.) In response to this, the DA obtained a warrant and oversaw

seizure of the Head. 3 (Id. ¶ 24.) With only these facts before me, I have no basis to infer that the

DA was controlled by Italy in how it executed its process pertaining to the Head. From the

materials filed by the parties, the most reasonable inference I can draw in Plaintiff’s favor is that

the DA’s process in its handling of the Head was instigated by Italy and subpar. (Cf., e.g., Doc.

19 ¶ 26 (complaining of the DA’s seeking a “summary process” in court unsuited for handling

the property ownership dispute around the Head).) There is no evidence that Italy controlled the

actions of the DA’s office. This is not enough to find the necessary agency relationship. Indeed,

Italy’s relationship to the DA’s office is analogous to someone who reports a crime or that

something was stolen from them.

         Moreover, I find that the alleged taking was not in violation of international law. “[A]

violation of international law requires that the taking not be for a public purpose, or that the

taking be discriminatory, or not accompanied by provision for just compensation.” Aboutaam v.

L’Office Federale De La Culture de la Confederation Suisse, No. 18-CV-8248 (RA), 2019 WL


3
 Indeed, an attorney in the DA’s office submitted a statement stating that “[u]nder no circumstances are foreign
governments permitted to direct, steer, or control any investigations of, or decisions made by,” the DA, and that Italy
“did not direct, steer, or control the investigation that led to the seizure, the seizure itself, or the resulting criminal
proceedings” pertaining to the Head. (Doc. 23-3.)

                                                                 8
4640083, at *3 (S.D.N.Y. Sept. 24, 2019) (quoting Smith Rocke Ltd. v. Republica Bolivariana de

Venez., 12-CV-7316 (LGS), 2014 WL 288705, at *7 (S.D.N.Y. Jan. 27, 2014)) (alteration marks

omitted); Rukoro, 976 F.3d at 225 (“the relevant factual allegations must make out a legally valid

claim that . . . the relevant property was taken in a certain way (in violation of international

law.”) (quoting Bolivarian Republic of Venez. v. Helmerich & Payne Int'l Drilling Co., 137 S.

Ct. 1312, 1316 (2017)). Because of this, in general, a seizure of property “in connection with an

ongoing [] investigation” does not count “within the meaning of § 1605(a)(3).” Chettri v. Nepal

Rastra Bank, 834 F.3d 50, 58 (2d Cir. 2016); see also id. (“the complaint’s conclusory criticisms

of the manner in which Nepal has conducted its investigation are insufficient to prove a violation

of international law.”).

         Plaintiff argues that Italy violated international law by “expropriating the property of

another state’s national[] without payment of just compensation,” and that “[t]he taking here was

arbitrary” and “discriminatory,” which it says “satisfies” the international law requirement of the

expropriation exception. (Doc. 29 at 26–27.) However, the facts alleged do not support these

conclusory statements. Rather, the facts alleged by Plaintiff establish that the Manhattan DA

“obtained a warrant for the seizure of the Head of Alexander” and seized the Head pursuant to

that warrant. (Am. Compl. ¶ 24.) Plaintiff thus alleges that the Head was taken as part of a law

enforcement investigation, i.e., for a public purpose. 4


4
  Separately, Plaintiff has failed to satisfy the nexus requirement of the expropriation exception. Plaintiff argues that
the Ministry qualifies as “an agency or instrumentality” for nexus purposes, and thus that its commercial activity in
the United States allows this Court to exercise jurisdiction over Italy. (Doc. 27 at 35). I disagree based on the
record before me.
Under the “core functions” test applicable in the Second Circuit, a foreign sovereign’s government agency or
instrumentality will be treated as a foreign sovereign itself if its “core functions . . . are predominantly
governmental,” as opposed to “commercial.” Garb v. Republic of Pol., 440 F.3d 579, 594 (2d Cir. 2006). Here, the
Ministry’s core functions appear to be governmental, as it “hold[s] and administer[s] the property of the [Italian]
state.” Id. (internal quotation marks omitted). According to Plaintiff’s own filings, the Ministry has been tasked by
Italian legislation with “the care and management of antiquities and fine arts.” (Doc. 29-5 ¶ 5.) This account is


                                                                9
                  C. FSIA Tortious Activity Exception

         Under the FSIA, a court can exercise “jurisdiction over foreign sovereigns where the

plaintiff seeks money damages ‘for personal injury or death, or damage to or loss of property,

occurring in the United States and caused by the tortious act or omission of [the] foreign state or

of any official or employee of that foreign state while acting within the scope of his office or

employment.’” Swarna v. Al-Awadi, 622 F.3d 123, 144 (2d Cir. 2010) (emphasis omitted)

(quoting 28 U.S.C. § 1605(a)(5)). However, the tortious activity exception does not apply if the

alleged “tort is ‘based upon the exercise or performance or the failure to exercise or perform a

discretionary function regardless of whether the discretion be abused.’” Id. at 145 (quoting 28

U.S.C. § 1605(a)(5)(A)).

         I find that the tortious activity exception has not been met. First, because nothing

establishes that the DA acted as Italy’s agent, as explained supra, I have no basis to infer that

Italy committed any tort. Second, the well-pleaded allegations make out the DA’s handling of

the Head to have fallen within a discretionary function. See Sabow v. United States, 93 F.3d

1445, 1452 (9th Cir. 1996) (collecting cases discussing the discretionary nature of law

enforcement matters); cf. Swarna, 622 F.3d at 145 (looking to case law on the Federal Tort

Claims Act’s “discretionary function provision” for guidance in the FSIA tortious activity

context); Wang v. United States, 61 F. App’x 757, 759 (2d Cir. 2003) (“Conduct taken by law

enforcement agents involving an element of discretion . . . is bulletproof from liability under the




corroborated by Italy’s briefing. (Doc. 34 at 15.) Cf. Taylor v. Kingdom of Swed., No. CV 18-1133 (RJL), 2019
WL 3536599, at *3 (D.D.C. Aug. 2, 2019) (holding that a Swedish agency was “part of Sweden’s sovereign
structure and governmental operation” because its “functions include the promotion of Sweden’s view of world
culture to its own citizens and the international community”); Barnet v. Ministry of Culture & Sports of the Hellenic
Republic, 961 F.3d 193, 200–01 (2d Cir. 2020) (holding that “sending [a] letter in connection with [a] claim of
ownership over [a] figurine pursuant to [a foreign sovereign’s] patrimony laws,” as the Ministry is alleged to have
done, is an activity of “sovereign nature”).

                                                             10
operative discretionary function exception” under the FTCA) (quoting Berkovitz v. United

States, 486 U.S. 531, 536–37 (1988)). Plaintiff alleges that the DA “received the claim” from

Italy; “obtained a warrant;” and “chose to initiate a summary process in a New York State court”

to resolve Plaintiff’s claim of ownership as to the Head in Italy’s favor. (Am. Compl. ¶¶ 24, 26.)

Even if I were to find that these assertions are supported by well-pleaded facts, Plaintiff has still

described the DA as exercising its own independent discretion in the actions it has taken with

regard to the Head. In other words, it was up the DA’s office whether or not to take any actions

with regard to the Head.

               Plaintiff’s Request for Jurisdictional Discovery Is Denied

       “[J]urisdictional discovery is only permitted in the FSIA context ‘to verify allegations of

specific facts crucial to an immunity determination,’ not to uncover those facts in the first

instance.” MMA Consultants 1, Inc. v. Republic of Peru, 245 F. Supp. 3d 486, 513–14 (S.D.N.Y.

2017) (quoting SI Grp. Consort Ltd. v. Ukr., Ivano-Frankivsk State Admin., No. 15 CV 3047-

LTS, 2017 WL 398400, at *4 (S.D.N.Y. Jan. 30, 2017)), aff’d, 719 F. App’x 47 (2d Cir. 2017).

Here, Safani Gallery does not request jurisdictional discovery based on “specific facts that it

seeks to verify through discovery,” MMA Consultants, 245 F. Supp. 3d at 514, but instead wants

to engage in a search for facts in the first instance that would “include obtaining all

communications between Italy and the DA,” (Doc. 29 at 33). I cannot allow this.

               Leave to Amend

       Safani Gallery seeks leave to amend its complaint pursuant to Rule 15 of the Federal

Rules of Civil Procedure. Rule 15(a) provides that leave to amend a pleading should be “freely

give[n] . . . when justice so requires.” Fed. R. Civ. P. 15(a)(2). Leave to amend, however, need

not be granted where doing so would be futile. See Foman v. Davis, 371 U.S. 178, 182 (1962).



                                                     11
The decision whether to grant leave to amend is within the sound discretion of the District Court.

See Quaratino v. Tiffany & Co., 71 F.3d 58, 66 (2d Cir.1995).

       Safani Gallery seeks leave so it can add the Ministry as a defendant and so it can plead

facts that would overcome any immunity granted to the Ministry by the FSIA. (Doc. 29 at 34.)

However, adding the Ministry would not surmount the deficiencies identified here, see supra

note 4, because Plaintiff has failed to allege facts that establish (1) an agency relationship

between the DA and either Italy or the Ministry, and (2) a violation of international law.

Accordingly, I deny leave to amend without prejudice.

               Conclusion

       The motion to dismiss on FSIA grounds is GRANTED. Plaintiff may renew its motion

for leave to amend by filing, within 21 days of this order, a motion for leave to amend that

explains how any newly pleaded facts cure the identified deficiencies. Plaintiff is directed to

provide a draft version of its amended complaint and a markup that shows the revisions from the

prior version of the complaint. The Clerk of Court is respectfully requested to close all open

motions, as they are now moot.


SO ORDERED.


Dated: August 2, 2021                                ______________________
       New York, New York                            Vernon S. Broderick
                                                     United States District Judge




                                                     12
